      Case 8:14-bk-11335-TA     Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40            Desc
                                 Main Document     Page 1 of 16


 11    RON BENDER (SBN 143364)
       PHILIP A. GASTEIER (SBN 130043)
 22    KRIKOR J. MESHEFEJIAN (SBN 255030)
       LINDSEY L. SMITH (SBN 265401)
 33    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Boulevard, Suite 1700
 44    Los Angeles, California 90067
       Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 55    Email: rb@lnbyb.com; pag@lnbyb.com; kjm@lnbyb.com; lls@lnbyb.com

 66    Attorneys for Reorganized Debtors

 77                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 88                                SANTA ANA DIVISION

 99    In re:                                          )   Lead Case No.: 8:14-bk-11335-TA
                                                       )
10
10     Plaza Healthcare Center LLC,                    )   Jointly administered with:
                                                       )   Case No. 8:14-bk-11337-TA
11
11                                                         Case No. 8:14-bk-11358-TA
                 Debtor and Debtor in Possession.      )
       ____________________________________            )   Case No. 8:14-bk-11359-TA
12
12
          Affects All Debtors                          )   Case No. 8:14-bk-11360-TA
13
13                                                     )   Case No. 8:14-bk-11361-TA
         Affects Belmont Heights Healthcare Center LLC )   Case No. 8:14-bk-11362-TA
14
14       Affects Claremont Healthcare Center Inc.      )   Case No. 8:14-bk-11363-TA
         Affects Country Villa East LP                 )   Case No. 8:14-bk-11364-TA
15
15                                                         Case No. 8:14-bk-11365-TA
         Affects Country Villa Imperial LLC            )
         Affects Country Villa Nursing Center Inc.     )   Case No. 8:14-bk-11366-TA
16
16
         Affects Country Villa Southbay LLC            )   Case No. 8:14-bk-11367-TA
17
17       Affects East Healthcare Center LLC            )   Case No. 8:14-bk-11368-TA
         Affects Los Feliz Healthcare Center LLC       )   Case No. 8:14-bk-11370-TA
18
18                                                         Case No. 8:14-bk-11371-TA
         Affects Mountainside Operating Company LLC )
         Affects North Healthcare Center LLC           )   Case No. 8:14-bk-11372-TA
19
19                                                         Case No. 8:14-bk-11373-TA
         Affects North Point Health & Wellness Center )
       LLC                                             )   Case No. 8:14-bk-11375-TA
20
20
         Affects Plaza Convalescent Center LP          )   Case No. 8:14-bk-11376-TA
21
21       Affects Plaza Healthcare Center LLC           )   Chapter 11 Cases
         Affects RRT Enterprises LP                    )
22
22                                                         MOTION FOR APPROVAL OF
         Affects Sheraton Healthcare Center LLC        )
         Affects South Healthcare Center LLC           )   STIPULATION TO CONTINUE
23
23                                                         HEARING ON MOTION FOR ENTRY
         Affects Westwood Healthcare Center LLC        )
24
24       Affects Westwood Healthcare Center LP         )   OF FINAL DECREE CLOSING
         Affects Wilshire Healthcare Center LLC        )   DEBTORS’ CHAPTER 11 CASES
25
25                                                     )
              Debtors and Debtors in Possession.       )   Date:    December 2, 2020
26
26                                                         Time:    10:00 am
                                                       )
                                                       )   Place:   Courtroom “5B”
27
27                                                                  411 West Fourth Street
                                                       )
28
28                                                                  Santa Ana, CA 92701


                                                   1
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                 Desc
                                    Main Document     Page 2 of 16


 11           Plaza Healthcare Center LLC (Lead Case No. 8:14-bk-11335-TA), along with all of the
 22    other eighteen jointly administered and affiliated reorganized debtors in the above-captioned,
 33
       jointly administered, chapter 11 bankruptcy cases (previously the “Debtors” or “Reorganized
 44
       Debtors”) hereby file this Motion requesting the Court to continue the hearing on the Debtors’
 55
       final decree motion, currently scheduled to be held on December 2, 2020, for approximately six
 66

 77    months, and approve the Stipulation attached hereto as Exhibit “1” (the “Stipulation”) entered

 88    into between the Reorganized Debtors and Shlomo Rechnitz (“Rechnitz”), as follows:

 99           A.      On either March 4 or March 5, 2014, each of the Debtors filed a voluntary petition
10
10
       under chapter 11 of the Bankruptcy Code.
11
11
              B.      On October 31, 2014, the Debtors closed a sale to Rechnitz and certain designees
12
12
       (collectively, with Rechnitz, the “Buyers”) of substantially all of their assets (including the
13
13
       Debtors’ 19 facilities that Rechnitz or his affiliates were managing under agreements (the
14
14

15
15     “IMA/MOTAs”) under a certain term sheet and a purchase agreement. The State of California

16
16     has not yet acted upon the Buyers’ applications for licenses for the facilities they purchased from
17
17     the Debtors, and the Debtors have certain obligations to the Buyers if the licensing is denied.
18
18
              C.      On October 3, 2017, the Court entered an order as Docket Number 2420
19
19
       confirming the Debtors’ Plan of Reorganization (Dated July 7, 2017) filed by the Debtors as
20
20
       Docket Number 2343 (the “Plan”).         The Plan became effective on October 18, 2017 (the
21
21

22
22     “Effective Date”).

23
23            D.      On November 22, 2017, the Reorganized Debtors filed their Motion for Entry Of

24
24     Final Decrees Closing Debtors’ Chapter 11 Cases as Docket Number 2630 (the “Final Decree
25
25     Motion”).
26
26
              E.      An initial hearing on the Final Decree Motion was held on December 13, 2017 (the
27
27
       “Initial Final Decree Hearing”). Shortly prior to the Initial Final Decree Hearing, Rechnitz
28
28

                                                        2
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                Desc
                                    Main Document     Page 3 of 16


 11    approached the Reorganized Debtors to request a continuance of the Initial Final Decree Hearing
 22    to afford the Buyers an opportunity to address certain lingering matters that the Buyers believe are
 33
       causing or contributing to the delay in licensing of the Buyers.
 44
              F.      Prior to the Initial Final Decree Hearing, the Reorganized Debtors and Rechnitz
 55
       entered into a Stipulation To Continue Hearing On Motion For Entry Of Final Decrees Closing
 66

 77    Debtors’ Chapter 11 Cases as Docket Number 2633, which was approved by the Court by an

 88    order entered on January 4, 2018 as Docket No. 2640, pursuant to which the Court continued the

 99    Initial Final Decree Hearing to March 28, 2018, at 10:00 a.m. (the “Second Final Decree
10
10
       Hearing”).
11
11
              G.      Prior to the Second Final Decree Hearing, the Reorganized Debtors and Rechnitz
12
12
       entered into a Second Stipulation To Continue Hearing On Motion For Entry Of Final Decrees
13
13
       Closing Debtors’ Chapter 11 Cases as Docket Number 2646, which was approved by the Court
14
14

15
15     by an order entered on March 26, 2018, as Docket No. 2647, pursuant to which the Court

16
16     continued the Second Final Decree Hearing to August 1, 2018, at 10:00 a.m. (the “Third Final
17
17     Decree Hearing”).
18
18
              H.      Prior to the hearing on August 1, 2018, the Debtors and Rechnitz agreed to
19
19
       continue the hearing on the Final Decree Motion. The Court continued the hearing on the Final
20
20
       Decree Motion to November 7, 2018, at 10:00 a.m. (the “Fourth Final Decree Hearing”).
21
21

22
22            I.      Prior to the hearing on November 7, 2018, the Debtors and Rechnitz agreed to

23
23     continue further the hearing on the Final Decree Motion. The Court further continued the hearing

24
24     on the Final Decree Motion to March 13, 2019, at 10:00 a.m. (the “Fifth Final Decree Hearing”).
25
25            J.      Prior to the hearing on March 13, 2019, the Debtors and Rechnitz agreed to
26
26
       continue further the hearing on the Final Decree Motion. The Court further continued the hearing
27
27

28
28

                                                        3
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                    Desc
                                    Main Document     Page 4 of 16


 11    on the Final Decree Motion to September 11, 2019, at 10:00 a.m. (the “Sixth Final Decree
 22    Hearing”).
 33
              K.      Prior to the hearing on September 11, 2019, the Debtors and Rechnitz agreed to
 44
       continue further the hearing on the Final Decree Motion. The Court further continued the hearing
 55
       on the Final Decree Motion to December 11, 2019, at 10:00 a.m. (the “Seventh Final Decree
 66

 77    Hearing”).

 88           L.      Prior to the hearing on December 11, 2019, the Debtors and Rechnitz agreed to

 99    continue further the hearing on the Final Decree Motion. The Court further continued the hearing
10
10
       on the Final Decree Motion to June 3, 2020, at 10:00 a.m. (the “Eighth Final Decree Hearing”).
11
11
              M.      Prior to the hearing on June 3, 2020, the Debtors and Rechnitz agreed to continue
12
12
       further the hearing on the Final Decree Motion. The Court further continued the hearing on the
13
13
       Final Decree Motion to December 2, 2020, at 10:00 a.m. (the “Ninth Final Decree Hearing”).
14
14

15
15            N.      The Buyers still desire to obtain the licensing of the facilities prior to closure of the

16
16     Debtors’ cases, and the Reorganized Debtors desire to help facilitate that effort. Having the
17
17     Buyers get licensed is in the best interests of the Reorganized Debtors since their obligations to
18
18
       the Buyers under their IMA/MOTAs will cease once the Buyers get licensed.
19
19
              O.      The Debtors believe it is entirely inappropriate for the State of California to have
20
20
       failed to license the Buyers on account of a sale transaction that occurred more than five years ago
21
21

22
22     when the State ordinarily and routinely licenses buyers in the ordinary course in a matter of

23
23     months and, by this delay, has left the Reorganized Debtors in a state of limbo. The Reorganized

24
24     Debtors therefore have a vested interest in assisting the Buyers to get licensed, and the
25
25     Reorganized Debtors believe that continuing the hearing on the Final Decree Hearing and
26
26
       entering into the Stipulation (which will fund the cost of the requested continuance) is in the best
27
27
       interest of these bankruptcy estates.
28
28

                                                         4
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                 Desc
                                    Main Document     Page 5 of 16


 11            P.     By way of the Stipulation, the Reorganized Debtors are requesting the Court to
 22    continue the hearing on the Final Decree Motion for a period of six months to a date that is
 33
       available to the Court.
 44
               Q.     Pursuant to the Stipulation, Rechnitz has wire transferred or will wire transfer the
 55
       sum of $75,000 to counsel for the Reorganized Debtors, Levene, Neale, Bender, Yoo & Brill
 66

 77    L.L.P., for the benefit of the Reorganized Debtors as a non-refundable continuance fee, which

 88    continuance fee shall be retained as the property of the Reorganized Debtors unless the Court

 99    declines to continue the hearing on the Final Decree Motion as requested in which case the
10
10
       Reorganized Debtors shall refund this payment to Rechnitz.
11
11
               R.     To ensure exposure is limited as to potential liabilities to Rechnitz and the Buyers,
12
12
       the Debtors seek, and Rechnitz, on behalf of himself and the Buyers, agrees that, while this
13
13
       Stipulation does not affect the rights and obligations of the Debtors, the Buyers, and their
14
14

15
15     respective affiliates under the IMA/MOTAs, Term Sheet, Purchase Agreement, Seven New

16
16     Leases, any other documents previously entered into in connection with such matters or with the
17
17     Closing, the December 31, 2015 Settlement Agreement (affecting, inter alia, rights and
18
18
       obligations if any of the Buyers’ license applications are denied), and any other express
19
19
       agreement between the parties, Rechnitz and the Buyers may not assert any other claims for
20
20
       contribution or indemnification against the Reorganized Debtors, their affiliates or their principals
21
21

22
22     for any reason if in connection with any event, conduct or circumstances that occurred prior to the

23
23     Closing, including, but not limited to, any such claims for contribution or indemnification arising

24
24     out of the pending investigation by the State of California of alleged false claims and any related
25
25     litigation.
26
26

27
27

28
28

                                                        5
      Case 8:14-bk-11335-TA          Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40             Desc
                                      Main Document     Page 6 of 16


 11            For all of the reasons set forth above, the Reorganized Debtors believe that continuing the
 22    hearing on the Final Decree Motion for a period of six months and entering into the Stipulation is
 33
       in the best interests of these estates.
 44
               WHEREFORE, the Reorganized Debtors therefore respectfully request that the Court
 55
       continue the hearing on the Final Decree Motion for a period of six months to a date in June, 2021
 66

 77    that is available to the Court and approve the Stipulation.

 88    Dated: November 11, 2020                      PLAZA HEALTHCARE CENTER LLC, ET AL.

 99                                                  By:     /s/ Ron Bender
                                                             Ron Bender
10
10
                                                             Philip A. Gasteier
11
11                                                           Lindsey L. Smith
                                                             Levene, Neale, Bender, Yoo & Brill L.L.P.
12
12                                                           Attorneys for Reorganized Debtors

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

                                                         6
Case 8:14-bk-11335-TA   Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40   Desc
                         Main Document     Page 7 of 16




                        EXHIBIT "1"
      Case 8:14-bk-11335-TA     Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40            Desc
                                 Main Document     Page 8 of 16


 11    RON BENDER (SBN 143364)
       PHILIP A. GASTEIER (SBN 130043)
 22    KRIKOR J. MESHEFEJIAN (SBN 255030)
       LINDSEY L. SMITH (SBN 265401)
 33    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
       10250 Constellation Boulevard, Suite 1700
 44    Los Angeles, California 90067
       Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 55    Email: rb@lnbyb.com; pag@lnbyb.com; kjm@lnbyb.com; lls@lnbyb.com

 66    Attorneys for Reorganized Debtors

 77                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 88                                SANTA ANA DIVISION

 99    In re:                                          )   Lead Case No.: 8:14-bk-11335-TA
                                                       )
10
10     Plaza Healthcare Center LLC,                    )   Jointly administered with:
                                                       )   Case No. 8:14-bk-11337-TA
11
11                                                         Case No. 8:14-bk-11358-TA
                 Debtor and Debtor in Possession.      )
       ____________________________________            )   Case No. 8:14-bk-11359-TA
12
12
          Affects All Debtors                          )   Case No. 8:14-bk-11360-TA
13
13                                                     )   Case No. 8:14-bk-11361-TA
         Affects Belmont Heights Healthcare Center LLC )   Case No. 8:14-bk-11362-TA
14
14       Affects Claremont Healthcare Center Inc.      )   Case No. 8:14-bk-11363-TA
         Affects Country Villa East LP                 )   Case No. 8:14-bk-11364-TA
15
15                                                         Case No. 8:14-bk-11365-TA
         Affects Country Villa Imperial LLC            )
         Affects Country Villa Nursing Center Inc.     )   Case No. 8:14-bk-11366-TA
16
16
         Affects Country Villa Southbay LLC            )   Case No. 8:14-bk-11367-TA
17
17       Affects East Healthcare Center LLC            )   Case No. 8:14-bk-11368-TA
         Affects Los Feliz Healthcare Center LLC       )   Case No. 8:14-bk-11370-TA
18
18                                                         Case No. 8:14-bk-11371-TA
         Affects Mountainside Operating Company LLC )
         Affects North Healthcare Center LLC           )   Case No. 8:14-bk-11372-TA
19
19                                                         Case No. 8:14-bk-11373-TA
         Affects North Point Health & Wellness Center )
       LLC                                             )   Case No. 8:14-bk-11375-TA
20
20
         Affects Plaza Convalescent Center LP          )   Case No. 8:14-bk-11376-TA
21
21       Affects Plaza Healthcare Center LLC           )   Chapter 11 Cases
         Affects RRT Enterprises LP                    )
22
22                                                         STIPULATION TO CONTINUE
         Affects Sheraton Healthcare Center LLC        )
         Affects South Healthcare Center LLC           )   HEARING ON MOTION FOR ENTRY
23
23                                                         OF FINAL DECREE CLOSING
         Affects Westwood Healthcare Center LLC        )
24
24       Affects Westwood Healthcare Center LP         )   DEBTORS’ CHAPTER 11 CASES
         Affects Wilshire Healthcare Center LLC        )
25
25                                                     )   Date:    December 2, 2020
              Debtors and Debtors in Possession.       )   Time:    10:00 am
26
26                                                         Place:   Courtroom “5B”
                                                       )
                                                       )            411 West Fourth Street
27
27                                                                  Santa Ana, CA 92701
                                                       )
28
28

                                                   1
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                 Desc
                                    Main Document     Page 9 of 16


 11           This Stipulation is entered into by and between Plaza Healthcare Center LLC (Lead Case

 22    No. 8:14-bk-11335-TA), along with all of the other eighteen jointly administered and affiliated

 33    reorganized debtors in the above-captioned, jointly administered, chapter 11 bankruptcy cases

 44    (previously the “Debtors” and currently the “Reorganized Debtors”) and Shlomo Rechnitz

 55    (“Rechnitz”), by and through their respective counsel of record, as follows:

 66           A.      On either March 4 or March 5, 2014, each of the Debtors filed a voluntary petition

 77    under chapter 11 of the Bankruptcy Code.

 88           B.      On October 31, 2014, the Debtors closed a sale to Rechnitz and certain designees

 99    (collectively, with Rechnitz, the “Buyers”) of substantially all of their assets (including the

10
10     Debtors’ 19 facilities that Rechnitz or his affiliates were managing under agreements (the

11
11     “IMA/MOTAs”) under a certain term sheet and a purchase agreement. The State of California

12
12     has not yet acted upon the Buyers’ applications for licenses for the facilities they purchased from

13
13     the Debtors, and the Debtors have certain obligations to the Buyers if the licensing is denied.

14
14            C.      On October 3, 2017, the Court entered an order as Docket Number 2420

15
15     confirming the Debtors’ Plan of Reorganization (Dated July 7, 2017) filed by the Debtors as

16
16     Docket Number 2343 (the “Plan”).         The Plan became effective on October 18, 2017 (the

17
17     “Effective Date”).

18
18            D.      On November 22, 2017, the Reorganized Debtors filed their Motion for Entry Of

19
19     Final Decrees Closing Debtors’ Chapter 11 Cases as Docket Number 2630 (the “Final Decree

20
20     Motion”).

21
21            E.      An initial hearing on the Final Decree Motion was held on December 13, 2017 (the

22
22     “Initial Final Decree Hearing”). Shortly prior to the Initial Final Decree Hearing, Rechnitz

23
23     approached the Reorganized Debtors to request a continuance of the Initial Final Decree Hearing

24
24     to afford the Buyers an opportunity to address certain lingering matters that the Buyers believe are

25
25     causing or contributing to the delay in licensing of the Buyers.

26
26            F.      Prior to the Initial Final Decree Hearing, the Reorganized Debtors and Rechnitz

27
27     entered into a Stipulation To Continue Hearing On Motion For Entry Of Final Decrees Closing

28
28

                                                        2
      Case 8:14-bk-11335-TA       Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40              Desc
                                   Main Document    Page 10 of 16


 11    Debtors’ Chapter 11 Cases as Docket Number 2633, which was approved by the Court by an

 22    order entered on January 4, 2018 as Docket No. 2640, pursuant to which the Court continued the

 33    Initial Final Decree Hearing to March 28, 2018, at 10:00 a.m. (the “Second Final Decree

 44    Hearing”).

 55           G.     Prior to the Second Final Decree Hearing, the Reorganized Debtors and Rechnitz

 66    entered into a Second Stipulation To Continue Hearing On Motion For Entry Of Final Decrees

 77    Closing Debtors’ Chapter 11 Cases as Docket Number 2646, which was approved by the Court

 88    by an order entered on March 26, 2018, as Docket No. 2647, pursuant to which the Court

 99    continued the Second Final Decree Hearing to August 1, 2018, at 10:00 a.m. (the “Third Final

10
10     Decree Hearing”).

11
11            H.     Prior to the hearing on August 1, 2018, the Debtors and Rechnitz agreed to

12
12     continue the hearing on the Final Decree Motion. The Court continued the hearing on the Final

13
13     Decree Motion to November 7, 2018, at 10:00 a.m. (the “Fourth Final Decree Hearing”).

14
14            I.     Prior to the hearing on November 7, 2018, the Debtors and Rechnitz agreed to

15
15     continue further the hearing on the Final Decree Motion. The Court further continued the hearing

16
16     on the Final Decree Motion to March 13, 2019, at 10:00 a.m. (the “Fifth Final Decree Hearing”).

17
17            J.     Prior to the hearing on March 13, 2019, the Debtors and Rechnitz agreed to

18
18     continue further the hearing on the Final Decree Motion. The Court further continued the hearing

19
19     on the Final Decree Motion to September 11, 2019, at 10:00 a.m. (the “Sixth Final Decree

20
20     Hearing”).

21
21            K.     Prior to the hearing on September 11, 2019, the Debtors and Rechnitz agreed to

22
22     continue further the hearing on the Final Decree Motion. The Court further continued the hearing

23
23     on the Final Decree Motion to December 11, 2019, at 10:00 a.m. (the “Seventh Final Decree

24
24     Hearing”).

25
25            L.     Prior to the hearing on December 11, 2019, the Debtors and Rechnitz agreed to

26
26     continue further the hearing on the Final Decree Motion. The Court further continued the hearing

27
27     on the Final Decree Motion to June 3, 2020, at 10:00 a.m. (the “Eighth Final Decree Hearing”).

28
28

                                                      3
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                    Desc
                                    Main Document    Page 11 of 16


 11           M.      Prior to the hearing on June 3, 2020, the Debtors and Rechnitz agreed to continue

 22    further the hearing on the Final Decree Motion. The Court further continued the hearing on the

 33    Final Decree Motion to December 2, 2020, at 10:00 a.m. (the “Ninth Final Decree Hearing”).

 44           N.      The Buyers still desire to obtain the licensing of the facilities prior to closure of the

 55    Debtors’ cases, and the Reorganized Debtors desire to help facilitate that effort. Having the

 66    Buyers get licensed is in the best interests of the Reorganized Debtors since their obligations to

 77    the Buyers under their IMA/MOTAs will cease once the Buyers get licensed.

 88           O.      Rechnitz desires and requests to continue the Ninth Final Decree Hearing. The

 99    Reorganized Debtors join Rechnitz in his request.

10
10            NOW, THEREFORE, SUBJECT TO THE APPROVAL OF THE COURT, THE

11
11     REORGANIZED DEBTORS AND RECHNITZ HEREBY AGREE AS FOLLOWS:

12
12            1.      The hearing on the Final Decree Motion will be continued for approximately six

13
13     months to a date that is available to the Court.

14
14            2.      By Monday, November 30, 2020, Rechnitz will wire transfer the sum of $100,000

15
15     to counsel for the Reorganized Debtors, Levene, Neale, Bender, Yoo & Brill L.L.P., for the

16
16     benefit of the Reorganized Debtors, which shall constitute a non-refundable continuance fee,

17
17     which continuance fee shall be retained as the property of the Reorganized Debtors unless the

18
18     Court declines to continue the hearing on the Final Decree Motion as requested in which case the

19
19     Reorganized Debtors shall refund this payment to Rechnitz.

20
20            3.      To ensure exposure is limited as to potential liabilities to Rechnitz and the Buyers,

21
21     the Debtors seek, and Rechnitz, on behalf of himself and the Buyers, agrees that while this

22
22     Stipulation does not affect the rights and obligations of the Debtors, the Buyers, and their

23
23     respective affiliates under the IMA/MOTAs, Term Sheet, Purchase Agreement, Seven New

24
24     Leases, any other documents previously entered into in connection with such matters or with the

25
25     Closing, the December 31, 2015 Settlement Agreement (affecting, inter alia, rights and

26
26     obligations if any of the Buyers’ license applications are denied), and any other express

27
27     agreement between the parties, Rechnitz and the Buyers may not assert any other claims for

28
28

                                                          4
      Case 8:14-bk-11335-TA        Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                 Desc
                                    Main Document    Page 12 of 16


 11    contribution or indemnification against the Reorganized Debtors, their affiliates or their principals

 22    for any reason if in connection with any event, conduct or circumstances that occurred prior to the

 33    Closing, including, but not limited to, any such claims for contribution or indemnification arising

 44    out of the pending investigation by the State of California of alleged false claims and any related

 55    litigation.

 66             4.    For all of the Reorganized Debtors that continue as licensors of facilities, the

 77    Reorganized Debtors will undertake reasonable efforts to obtain Certificates of Good Standing in

 88    California assuring, inter alia, that they are in existence, authorized to transact business in the

 99    State, and are current on all of their filings with both the Secretary of State and Franchise Tax

10
10     Board.
11
11     Dated: November 10, 2020
12
12     Agreed:
13
13
       Levene, Neale, Bender, Yoo & Brill L.L.P.
14
14

15
15     By:      /s/ Ron Bender
                Ron Bender, Esq.
16
16
                Co-Counsel for Reorganized Debtors
17
17
       Agreed:
18
18
       Pachulski Stang Ziehl & Jones LLP
19
19

20
20
       By:
21
21              Robert Orgel, Esq.
                Attorneys for Shlomo Rechnitz
22
22

23
23

24
24

25
25

26
26

27
27

28
28

                                                        5
Case 8:14-bk-11335-TA   Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40   Desc
                         Main Document    Page 13 of 16
        Case 8:14-bk-11335-TA                    Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                                       Desc
                                                  Main Document    Page 14 of 16

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Boulevard, Suite 1700, Los Angeles, CA 90017.

A true and correct copy of the foregoing document entitled MOTION FOR APPROVAL OF STIPULATION TO CONTINUE
HEARING ON MOTION FOR ENTRY OF FINAL DECREE CLOSING DEBTORS’ CHAPTER 11 CASES will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On November
11, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Michael A Abramson maa@abramsonlawgroup.com
       Evan R Adams eadams@dir.ca.gov
       Russell S Balisok balisok@stopelderabuse.org
       Robert D Bass bob.bass47@icloud.com
       Ron Bender rb@lnbyb.com
       Richard S Berger - INACTIVE - rberger@lgbfirm.com, srichmond@lgbfirm.com;emeza@lgbfirm.com
       Karl E Block kblock@loeb.com, jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
       Manuel A Boigues bankruptcycourtnotices@unioncounsel.net, mboigues@unioncounsel.net
       Matthew Borden borden@braunhagey.com,
        rosario@braunhagey.com;kushnir@braunhagey.com;verga@braunhagey.com;hagey@braunhagey.com;f
        isher@braunhagey.com;theodore@braunhagey.com;hasegawa@braunhagey.com;szoke@braunhagey.co
        m;baker@braunhagey.com
       Michael J Bujold Michael.J.Bujold@usdoj.gov
       Steven Casselberry s.casselberry@mpglaw.com, j.jacobs@mpglaw.com
       Cheryl S Chang Chang@Blankrome.com, Hno@BlankRome.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Michael T Delaney mdelaney@bakerlaw.com
       Marianne M Dickson MDickson@seyfarth.com, shobrien@seyfarth.com
       Caroline Djang caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com
       Joseph A Eisenberg jae@jmbm.com, vr@jmbm.com;bt@jmbm.com;jae@ecf.inforuptcy.com
       Andrew L Ellis rgalvan@alelaw.com
       Andy J Epstein taxcpaesq@gmail.com
       Oscar Estrada oestrada@ttc.lacounty.gov
       Fahim Farivar fahim@farivarlaw.com, catherine@farivarlaw.com;lisa@farivarlaw.com
       Scott D Fink colcaecf@weltman.com
       William L Foreman wforeman@oca-law.com, laiken@oca-law.com
       Maryann P Gallagher mail@mpg-law.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Philip A Gasteier pag@lnbrb.com
       Fredric Glass fglass@fairharborcapital.com
       Christina L Goebelsmann christina.goebelsmann@sba.gov
       Matthew A Gold courts@argopartners.net
       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       Michelle S Grimberg msg@lnbrb.com, angela@lnbrb.com
       D Edward Hays ehays@marshackhays.com,
        ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@e
        cf.courtdrive.com
       Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
       Jacqueline L James jjames@hrhlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:14-bk-11335-TA                    Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                                       Desc
                                                  Main Document    Page 15 of 16

       Steven J Kahn skahn@pszyjw.com
       Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
       David I Katzen katzen@ksfirm.com, schuricht@ksfirm.com
       Gerald P Kennedy gerald.kennedy@procopio.com,
        kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
       Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
       K Kenneth Kotler kotler@kenkotler.com, linda@kenkotler.com
       Ian Landsberg ilandsberg@sklarkirsh.com,
        lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg@ecf.inforuptcy.
        com;kfrazier@sklarkirsh.com
       Mary D Lane mal@msk.com, mec@msk.com
       Malinda Lee malinda.lee@doj.ca.gov
       Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
       Samuel R Maizel samuel.maizel@dentons.com,
        alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.h
        oward@dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
       Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       Krikor J Meshefejian kjm@lnbyb.com
       Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
       Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
       Benjamin Nachimson ben.nachimson@wnlawyers.com, ben.nachimson@wnlawyers.com
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Tara L Newman tara.newman@doj.ca.gov
       Robert B Orgel rorgel@pszjlaw.com, rorgel@pszjlaw.com
       Veronica A Pacheco BDBKInquiry@wellsfargo.com, BDBKInquiry@wellsfargo.com
       Eric S Pezold epezold@swlaw.com, knestuk@swlaw.com
       David M Poitras dpoitras@wedgewood-inc.com, dpoitras@jmbm.com;dmarcus@wedgewood-
        inc.com;aguisinger@wedgewood-inc.com;jchoi@wedgewood-inc.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Hanna B Raanan hraanan@marlinandsaltzman.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
       Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
       Brett Ramsaur brett@ramsaurlaw.com, Kristine@ramsaurlaw.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Mary H Rose mrose@buchalter.com
       Emmanuel R Salazar EMMANUEL.SALAZAR@DOJ.CA.GOV
       Paul R Shankman PShankman@fortislaw.com, info@fortislaw.com
       David B Shemano dshemano@shemanolaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
       Adam D Stein-Sapir info@pfllc.com
       Alan Stomel alan.stomel@gmail.com, astomel@yahoo.com
       Kelly Sweeney ksweeney@spiwakandiezza.com, nbuttis@spiwakandiezza.com
       Jolene Tanner jolene.tanner@usdoj.gov, USACAC.criminal@usdoj.gov
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
       Jeanne C Wanlass jcwanlass@yahoo.com
       Joshua D Wayser joshua.wayser@kattenlaw.com,
        jessica.mickelsen@kattenlaw.com;kim.johnson@kattenlaw.com,ecf.lax.docket@kattenlaw.com,adelle.sha
        fer@kattenlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:14-bk-11335-TA                    Doc 2752 Filed 11/11/20 Entered 11/11/20 18:30:40                                       Desc
                                                  Main Document    Page 16 of 16

       Brian D Wesley brian.wesley@doj.ca.gov
       Andrew F Whatnall awhatnall@daca4.com
       Reilly D Wilkinson rwilkinson@scheerlawgroup.com
       David J Williams dwilliams@mrllp.com, creyes@mrllp.com
       Elisa B Wolfe-Donato Elisa.Wolfe@doj.ca.gov
       Jennifer C Wong bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
       David Wood dwood@marshackhays.com,
        dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
       Benyahou Yeroushalmi ben@yeroushalmilaw.com
       Ramin R Younessi jflores@younessilaw.com,
        dsohn@younessilaw.com;tnoda@younessilaw.com;sgeshgian@younessilaw.com
       Beth Ann R Young bry@lnbyb.com
       Kristin A Zilberstein Kris.Zilberstein@Padgettlawgroup.com,
        BKecf@padgettlawgroup.com,Kris.Zilberstein@ecf.courtdrive.com,bknotifications@ghidottiberger.com

2. SERVED BY UNITED STATES MAIL: On November 11, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 11, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 11, 2020                Lourdes Cruz                                                  /s/ Lourdes Cruz
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
